Case 18-31754-5-mcr   Doc 347 Filed 04/10/19 Entered 04/10/19 11:23:20   Desc
                         Main Document    Page 1 of 5
Case 18-31754-5-mcr   Doc 347 Filed 04/10/19 Entered 04/10/19 11:23:20   Desc
                         Main Document    Page 2 of 5
Case 18-31754-5-mcr   Doc 347 Filed 04/10/19 Entered 04/10/19 11:23:20   Desc
                         Main Document    Page 3 of 5
Case 18-31754-5-mcr   Doc 347 Filed 04/10/19 Entered 04/10/19 11:23:20   Desc
                         Main Document    Page 4 of 5
Case 18-31754-5-mcr   Doc 347 Filed 04/10/19 Entered 04/10/19 11:23:20   Desc
                         Main Document    Page 5 of 5
